Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-10-2005

Parker v. Kelchner
Precedential or Non-Precedential: Precedential

Docket No. 04-3286




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Parker v. Kelchner" (2005). 2005 Decisions. Paper 183.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/183


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                     PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                      No. 04-3286




                                   SHAWN PARKER,


                                            v.

                      DONALD KELCHNER, Superintendent;
                   ATTORNEY GENERAL OF PENNSYLVANIA,

                                                    Appellants.




                   On Appeal from the United States District Court
                       for the Middle District of Pennsylvania
                            (D.C. Civil No. 03-CV-0837)
                   Magistrate Judge: Honorable Thomas M. Blewitt


                                Argued: October 19, 2005

               Before: SCIRICA, Chief Judge, VAN ANTWERPEN and
                            ALIDISERT, Circuit Judges.

                                (Filed: November 10, 2005)

John G. Knorr, III (Argued)
Thomas W. Corbett, Jr.
Francis R. Filipi
Office of Attorney General
15th Floor, Strawberry Square
Harrisburg, PA 17120
Counsel for Appellants Donald Kelchner and the Attorney General of Pennsylvania

Linda J. Shorey
Amy L. Groff (Argued)
David R. Fine
Kirkpatrick & Lockhart Nicholson Graham LLP
240 North Third Street
Harrisburg, PA 17101

Counsel for Appellee Shawn Parker




                               ORDER AMENDING OPINION


      The opinion previously filed in this case is amended as follows:

Page 6: “Parker did not raise such any challenge” is amended to read “Parker did
not raise any such challenge”

Page 9: “Circuit for that favors” is amended to read “Circuit that favors”



                                                BY THE COURT


                                                /s/ Franklin S. Van Antwerpen
                                                Circuit Judge